 In the MatterOf PHILIP MORRIS &COMPANY,LTD., INC., EMPLOYERandLODGE No. 10, INTERNATIONAL ASSOCIATIONOFMACHINISTS,PETITIONERCase No. 5-R,9328.-Decided August '23, 1946Messrs. R.W. NorrisandL. Carlton Crump,of Richmond, Va.,for the Employer.Mr. Claude W. Fairfield,of Baltimore, Md., andMr. A. A. Thomp-son,of Richmond, Va., for the Petitioner.Mr. S. E. Blane,of Durham, N.. C., andMr. George Benjamin,ofRichmond, Va., for the Intervenor.Mr. Bernard Dunau,of counsel to the Board.DECISIONANDORDER rUpon a petition duly filed, hearing in this case was held at Richmond,Virginia; on June 4,1946, before George L. Weasler, Trial Examiner.The Trial Examiner's rulings made at the hearing are free from preju-dicial error and are hereby affirmed.Upon the entire record in the case, the National Labor RelationsBoard makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE EMPLOYERPhilip Morris & Company, Ltd., Inc., a Virginia corporation with.executiveoffices inNew York City, is engaged in the business of manu-facturing tobacco products at its five plants in Richmond, Virginia.During the year 1945, the Employer purchased materials consistingprincipally of tobacco, cellophane, cartons, cigaret -paper, and otherproducts, valuedin excess of$100,000,000, of which about 75 percentwas shipped to the Employer's plants from points outside the Common-wealth of Virginia.During the same period of time, the Employer.sold finished products manufactured at its Richmond plants, valuedat about $200,000,000, of which about 90 percent was shipped to pointsoutside the Commonwealth.70 N. L.R. B., No. 28.274 PHILIP MORRIS & COMPANY, LTD., INC.275The Employer admits and we find that it is engaged in commercewithin the meaning of the National Labor Relations Act.II.THE ORGANIZATIONS INVOLVEDThe Petitioner is a labor organization claiming to represent em-ployees of the Employer.TobaccoWorkers International Union, Local Unions #209 and#203, herein called the Intervenor, is a labor organization affiliatedwith the American Federation of Labor claiming to represent em-ployees of the Employer.III.THE ALLEGED APPROPRIATE UNITThe question presented is the propriety of severing a group ofabout 50 machine fixers and machine adjusters from a unit composedof the production and maintenance workers of the Employer's 5tobacco processing plants at Richmond, Virginia.The Petitionerseeks a unit composed of these employees, or, in the alternative, a unitin which they are merged with the Employer's machinists currentlyrepresented by the Petitioner.The Intervenor opposes this unit,predicating its opposition on 2 grounds, an existing collective bar-gaining agreement with the Employer which it contends bars thepresent proceedinand the inappropriateness of severing these em-Z_,ees fro n the existing unit of production and maintenance workerswhich the Intervenor has represented for 9 years.The Employermaintains a neutral position.The Employer employs about 2,400 workers distributed throughits 5 plants at Richmond, Virginia.The plants are designated (1)the Twentieth Street cigaret plant, (2) the Twentieth Street stem-mery, (3) the Stockton Street cigaret plant, (4) the Stockton Streetstemmery, and (5) the smoking tobacco plant.Each of the cigaretplants has a making and packing department in each of which areemployed about 20 machine fixers.The 2 stemmeries employ 3 or 4machine adjusters each.The smoking tobacco plant employes 2 ma-chine fixers.The Employer also maintains 2 machine shops. The ma-chinists employed in these shops tool parts to be inserted in the ma-chines as distinguished from the machine fixers and machine ad-justers who maintain, repair, and adjust the machines.'The fixers are responsible for maintaining, repairing, and adjust-ing a line of automatic machines, usually 10, used in the manufac-ture of tobacco products.Their rates of pay range from 28 cents'The termsadjusterandfixerare used interchangeably,although the termadjusterisgenerally applied to those employees who maintain the machines in the stemmeries, andthe termfixeris generally applied to those employees who maintain machines in the cigaretand smoking-tobacco plants.Hereafter the termfixerwill be used to describe bothcategories712344-47-vol 7019 276DECISIONS OF NATIONAL LABOR RELATIONS BOARDto 66 cents per hour more than those of the production worker. Therates of pay of the fixers are equivalent to those of the machinists,admittedly skilled craftsmen.The machine fixers serve a 21-monthperiod of apprenticeship before they earn the maximum rate.Themachine adjusters serve a 3-year period of apprenticeship beforethey attain the maximum rate.The difference is clue to a bargain-ing advantage obtained for the fixers 'which was not similarly ob-tained for the adjusters.The Employer states that 3'years is theperiod of time necessary for a fixer to reach optimum efficiency. Themachinists are required to undergo a 4-year apprenticeship.A nma--chine operator, on the other hand, undergoes 'a 4- to 5-week trainingperiod, but he does not attain maximum efficiency until about 2 yearsthereafter.The fixers are drawn from the most efficient machine operatorswho demonstrate mechanical skill, and in the event of reduction infixer personnel, the fixer may return to the job of- an operator. Thereisgenerally no interchange between fixers and machinists, and un-like the machinists, the fixers are not confined to a particular areain the plant separate from the production workers.Despite this dis-.persal, the fixers are a cohesive group.The fixer's skill is adaptableto the maintenance of like automatic tobacco machines only.Neitherthe fixer nor the machinist can do the other's work, and each is regardedas equally skilled in his own sphere of activity.The fixers work un-der the supervision of the foremen of the production workers, but fortechnical assistance they will apply to the foreman fixer.The ma-chinists work under the supervision of the foremen of the machineshops, who in turn are responsible to a general engineer.The fixersmay make some use of the,tools in the machine shop, but generallyany adjustments on the parts to be' inserted into the machines aremade by the machinists.The constitutions of both the Intervenorand the Petitioner assert jurisdiction over the fixers.The working'conditions of the machine operators and the fixers are alike.The Intervenor has maintained contractual relations with the Em-ployer since 1937 during which time it has always bargained.on behalfof the fixers. It has apparently succeeded in obtaining substantialeconomic benefits for them during this period, and they have uniformlyutilized the grievance machinery provided by the contracts.As aresult of the most recent negotiations, the Intervenor succeeded in pro-curing for some of the fixers a reduction from 3 years to 21 months inthe period of time necessary to reach the maximum rates prescribedfor journeymen fixers.The" Petitioner has bargained on behalf ofthe machinists since April 25, 1941, but had not until a few weeksbefore October 25, 1945 evinced any interest in representing the fixers.Some evidence was adduced to show that one of the members of the com- PHILIP MORRIS & COMPANY, LTD., INC.277mittee negotiating the first contract for the Petitioner was a fixer. Itappears however that he was also a machinist.There does not seem tohave been any substantial defection of fixers from the Intervenor untilthe latter part of 1945.The Intervenor has stated that in the eventthe fixers transfer their allegiance to the Petitioner they will not there-after be permitted to return to an operator's job.A contract between the Intervenor and the Employer covering theEmployer's production and maintenance workers, with the exceptionof specified crafts,, was to expire on January 31, 1946. Negotiationslooking toward the consummation of a new agreement were undertakeninRichmond, Virginia, on November 6, 1945.These negotiationswere recessed, and were thereafter resumed in Washington, D. C., onNovember 20, 1945, with the assistance of the Conciliation Service ofthe Department of Labor. At an undisclosed date in November 1945,an agreement was entered into between the parties retroactive toNovember 5, 1945, to continue in effect until January 31, 1949, andto be annually renewable thereafter.The fixers were,inter alia,covered by this agreement.Prior to these negotiations, the Petitioner, on October 25, 1945, hadwritten to the Employer claiming to represent the fixers and request-ing recognition as their bargaining agent.The Employer in its replystated that the fixers were covered by an agreement with the Intervenor,that it maintained a neutral position in the controversy concerningrepresentation, and that it was willing to abide by any agreement be-tween the two unions which would be satisfactory to them.On No-vember 14, 1945, the Petitioner addressed another letter to the Em-ployer averring that it understood that the contract between the Inter-venor and the Employer had been opened and that new terms werebeing negotiated.It asserted that it represented 90 percent of thefixers,' and requested a conference to discuss its representation interest.Under date of November 16, 1945, for the purpose of temporary set-tlement of the jurisdictional dispute, the Petitioner and the Intervenorentered into an agreement as follows :It is agreed between the International Tobacco Workers' LocalUnion #203 (Philip-Morris) and Machinists' Lodge #10, I. A.of M., that, on condition the machinists withdraw their letters tothe company as of October 25th and November 14th, 1945, to allowthe Tobacco . Workers' #203 to proceed' with their negotiationsthey will turn over to Lodge #10, I. A. of M., all fixers, who arejourneymen fixers, and certain maintenance men who desire to berepresented by Machinists' Lodge #10, I. A. of M.2 In addition to its contractual relations with the Petitioner and the Intervenor,the Em-ployer has bargained with the International Brotherhood of Electrical workers represent-ing the electricians and helpers for about 2 years, and with a craft union representing thefiremen and helpers for about 4 years. In none of these instances had the offices of theBoard been previously invoked.- 278DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe aforementioned employees will be released from all finan-cial obligations to Tobacco Workers' #203."Journeymen fixers" is intended to mean those who have had3 or more years' experience.3The agreement was presented to the Employer by' representatives ofthe Petitioner and the Intervenor.The Employer agreed to negotiatewith the Intervenor concerning the fixers, with the specific understand-ing that any contract arrived at would be subject to a later definitivesettlement of the jurisdictional question between the Intervenor andthe Petitioner. In uncontroverted testimony a representative of theIntervenor stated that its agreement with the Petitioner was motivated-by an urgent need to be free from harassment, in order to prevent abreakdown in negotiations with the Employer which were then in acritical state.On this basis, the Intervenor contends that its agree-ment with the Petitioner was induced under duress.Under the terms of an "Agency Deduction Clause" in the contractbetween the Intervenor and the Employer, the latter is required at theIntervenor's request to deduct a sum not to exceed 25 cents per weekfrom the wages of each employee in the appropriate unit in compensa-tion for services rendered as exclusive bargaining representative.Protracted controversy arose between the Intervenor and the Peti-tioner concerning the applicability of this clause to the fixers duringthe pendency of the unsettled jurisdictional dispute in view of theprovisions of their November 16, 1945, agreement.The Intervenorcharged the Petitioner with breaching this agreement in failing tomeet with it to discuss plans to be submitted to the Employer relatingto collection of fees from fixers, and advised the Employer not to bar-gain with the Petitioner concerning any employees who had not-beenreleased from membership with the Intervenor.Later, the Inter-venors International Union asserted jurisdiction over the fixers, andinsisted that the Local Unions were without authority to relinquishsuch jurisdiction.4The assistance of a Commissioner of Conciliationof the Department of Labor was unsuccessfully invoked.Repeatedefforts to arrive at a settlement of the dispute were unavailing.OnApril 12, 1946, the petition was docketed.The Petitioner relies in part upon the afore-mentioned November 16agreement to support its contention that the fixers should now be setapart in a craft unit, despite the history of collective bargaining onsit is not clear from a reading of the agreement whether all fixers, regardless of theirwishes, were to be released to the Petitioner, or whether only those who desired to ti ans-fer their membership would be releasedThe ambiguity is resolved in the Petitioner's briefwhere the Intervenor s obligation to release is taken to be confined to those fixers who wishto join the Petitioner4The representatives of the Intervenor who signed the November 16, 1945, agreementwere among those who signed the Intervenor's collective bargaining contract with the Em-plover, and in each instance the same representative of the International Union signedboth documents on behalf of that organization. . PHILIP MORRIS & COMPANY, LTD., INC.279amore comprehensive basis and the current contract between theIntervenor and the Employer.The Intervenor, asserting its currentcollective bargaining agreement as a bar to this proceeding, arguesthat the agreement of November 16 was vitiated by duress and lackof authority.It also denies that the unit sought by the Petitioner isappropriate, contending that the fixers are simply highly paid produc-tion workers tivhose interests have been served in the production unitinwhich they have been represented for 9 years.The Employermaintains a neutral position. In view of our decision in this case, itis unnecessary to consider the contention that the present proceedingis barred by the collective agreement.Apart from a consideration of the agreement between the Petitionerand the Intervenor, the disposition of this case falls essentially withinthe principle ofMatter of American Can Company, 13N. L. R. B. 1252,and related cases.5The fixers have a sufficient degree of skill andcohesiveness to constitute a separate unit along craft lines.How-ever, the fixer is in origin a machine operator and may revert to thatstatus.There is no showing of a persistent, aggressive refusal tomerge with the production unit. Indeed, -until recently, it is a fairinference that the fixer psychologically identified himself with theoperator.Collective bargaining on a, comprehensive multi-plant basisantedated the appearance of craft organization of any type by about4 years.The Petitioner did not attempt to organize the fixers as acraft unit until October 1945, although it had actively bargained onbehalf of the machinists since April 1941.There is no suggestion thatthe Intervenor has not been an effective advocate of the interests ofall component elements of the production and maintenance unit -with-out discrimination or partiality.It would serve no useful purpose toimpair the integrity of the production unit by affording the oppor-tunity of severance to what may well be a merely temporary dissidentfaction, and thereby disrupt a satisfactory and fruitful relationshipwhich through years of collective bargaining experience on a com-prehensive basis has been successful in conciliating diverse and con-flicting interests with a minimum of friction s5See,e. g.,Matterof HarnischfegerCorporation,55 N. L.R. B. 909, andMatter of Mil-ton Bradley Company,15 N. L.R. B. 938.9 The dissenting opinion relies on a dictum inMatter of General Electric Company (LynnRiver Worksand Everett Plant),58 N. L.R. B. 57,59, to the effect that severance is war-ranted where "there hasbeen noprevious consideration of the merits of a separate unit."Neither before nor after theGeneral Electric Companycase has a majority of the Boarddeemed thissupposed principle to be a sufficient basis for separating a craft group from aproductionunit.See, for example,Matter of Pressed Steel Car Company, Inc.,69 N. LR. B 629;Matter of EvinrudeMotors Division of OutboardMarine andManufacturingCompany,66N. L. R. B. 1142 ;Matterof Radio Corporationof America,66 N. L. R B. 162 ;Matter ofMemphis Hardwood Flooring Company,63 N. L.R. B. 1188;Matter of Interna-tional Minerals and Chemical Corporation,62 N. L.R. B. 655;Matter of American Hard-ware Corporation,61 N. L.it.B. 1242;Matter of The Billings&Spencer Company,61N. L it. B.1213;Matter of International Harvester Company,61 N. L. R. B.1199;Mat-ter of SpokaneUnited Railways,60 N. L. it. B.14; Matter ofThe American Swiss Com- 280DECISIONSOF NATIONALLABOR RELATIONS BOARDThere remains for consideration the weight to be given to the agree-labor organizations concerning the disposition of craft groups arenot, of course, decisive of issues regardingappropriate unit, but arefacts to be considered within the framework of other facts relevantto craft severance problems, and-are accorded varying emphasis de-pending on the surrounding circumstances.7The November16 agree-mentisan acknowledgmentby experienced trade unionists of thefeasibility of separate bargaining, but it does not outweigh the otherfactorswhich indicate the dubious wisdom of that solution.Toaccord decisive effect to this single factor in the circumstances of thiscase would be, by indirection, to ,rant specific performance of theagreement, and would, by the same token, deprive the employees oftheir right to have the Board determine the unit question on itsmerits.Moreover, the persuasiveness of this agreement is muchdiminished in-that it was exacted from the Intervenor under thepractical necessity of seeking a respite from harassment in order toproceed with the main business of negotiating a contract, and it doesnot, therefore, represent a deliberateexerciseof judgment. It hasfostered, not a settlementof issues,but an aggravation of rancor anddispute, and it has been marked with charges of breach of contract,unauthorized conduct, and coercive acts.To base a unit determinationon this vexed agreement, and to ignore a long, amicable, and effectivehistory of collective bargaining, is to build a bargaining relationshipon an insubstantial foundation.We are not persuaded that the poli-cies of the Act would be thus effectuated, and we shall therefore dis-miss the petition on the ground of the inappropriateness of the re-quested unit.panj,59 N L R. -B. 790, in all of which Mr Reilly participated without dissent.-An ex-animation of the cases relied on in theGeneral Electric Companycase to support the dic-tum, and in the context of which it derives its significance,indicates that it is directed to asingle situation only.Where a craft seeks the opportunity for severance in a representa-tion proceeding,the merit of its contention is not foreclosed by the mere fact that in earlierproceedings,in which the craft did not participate and affirmatively present its case forconsideration on the merits, the Board had found a more comprehensive grouping to beappropriate.Indeed, no greater application is possible without completely overruling theAmerican Canprinciple,thus effacing the doctrine that a craft can be assimilated to a pro-duction unit by a persuasive history of collective bargaining whether or not the bargainingrelationship is voluntary in its inception or was initiated under Board auspices withoutparticipation by the craft in the proceeding.7 Compare, on the one hand,Matter of Wilson-Hurd Manufacturing Company, Inc.,68N. L R B 853, andMatter of Spokane United Railways,60 N L R. B 14,and, on theother hand,Matterof SiouxCity Brewing Company,63 N. L. R. B. 964, andMatter ofLuther Manufacturing Company,61 N L. R B. 858,58 N. L R B. 1307.The additionalcases cited in the dissenting opinion yield to the same generalization.See alsoMatter ofTalon, Inc,69 N L. R B 1134,andMatter of The Crosley Corporation,66 N. L It. B.349 PHILIP MORRIS & COMPANY,LTD., INC.281ORDERUpon the basis of the above findings of fact, and the entire recordin the case, the National Labor Relations Board hereby orders thatthe petition for an investigation and certification of representativesof employees of Philip Morris & Company, Ltd., Inc., Richmond,Virginia, filed by Lodge No. 10, International Association of Machin-ists, be, and it hereby is, dimissed.MR.GERARD D. REILLY,dissenting :It is clear that the machine fixers are a skilled, readily identifiablegroup whose desire to bargain within a unit devoted exclusively totheir needs can be fulfilled within the framework of existing prin-ciples.As a matter of original impression, the Board would havedeferred a finding of the appropriate unit pending the results of aself-determination election among the fixers, and would thereuponhave been governed by their freely expressed choice.The majoritydenies to them the option of inclusion within the established produc-tion unit or separate representation because of a history of collectivebargaining on the more comprehensive basis.Yet in a deliberatestatement of policy in theGeneral Electriccase,' reconciling divergenttrends in earlier cases,' the Board set forth alternative means ofovercoming the pervasive effect of a- collective bargaining history,and placed a lack of opportunity to express craft desires on the sameplane with resistance to merger in the comprehensive unit.As thiscase amply demonstrates, any other view can easily frustrate thelegitimate aspirations to craft bargaining by the fortuitous circum-stance of the non-availability of a labor organization to champion thecraft cause during the time of bargaining on a more comprehensivebasis.Moreover, there, is here an unequivocal cession of jurisdiction bythe Intervenor in the form of its collateral agreement, and the Boardhas frequently given effective weight to the desires of labor organiza-tions to set their own houses in order 10 It must be assumed that ma-e58N.L.R.B 57.Matter of GoodyearTire & Rubber Company,55N. L. R. B 918;Matter of Tampa Flor-ida Brewery, Inc, 42 NL RB. 642;Matter of Bethlehem SteelCompany (ShipbuildingDivision),40 N. L. R B.923,Matter of Sullivan MachineryCompany,31 N. L R. B. 749.Compare my concurringopinion inMatter of Allied Laboratories,Inc.,60 N. L R.B. 1196.10Matterof Sioux City Brewing Company,63 N. L R B 964;Matter ofLuther Manufae-tui ing Company,61 N. L.R. B. 858, 58 N.L R. B. 1307;Matterof The Riverside and FortLee Ferry Company,23 N. L R. B 493;Matter of B. F. Goodrich Company,16N. L R. B.165,Matter of Illinois KnittingCompany,11 N. L. R. B.48,Matter of Century BiscuitCompany,9N. L R B 1257,Matter of General Electric Company, Newark Ramp Ware-house,9 N. L R B. 1213. 282DECISIONS OF NATIONAL LABOR RELATIONS BOARDture men are not' easily stampeded by the first sign of opposition,and that the Intervenor's cession of jurisdiction is a considered ex-pression of the greater propriety of craft bargaining on behalf ofthe fixers.The Intervenor's contention that its agreement is vitiatedby duress is frivolous, inasmuch as the very acts complained-of ascoercive are those which the Board requires in order to perfect aclaim to representation.In fact, the Petitioner's forbearance inpursuing its legal rights is the consideration which supports thecounter-promise.Equally without merit is the Intervenor's protesta-tions that its agreement was unauthorized. Its contention is dissipatedby the hard fact that the same individuals who entered into thecollective bargaining contract with the Employer, an admittedly au-thorized act, are those who entered into the collateral agreement.Afterhaving achieved the objectives of its agreement, the Intervenor nowlightly repudiates its correlative obligations, and has successfully in-voked the processes of the Act to effect its avoidance.A correctapplication of our own rules would have' obviated this result, andwould have been not only legally sound, but equitably desirable.